Citation Nr: 1002124	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-01 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person 
(A&A) or at the housebound rate, for purposes of accrued 
benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is the daughter of the widow of a Veteran who 
served on active duty from April 1942 to November 1945.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Detroit, 
Michigan Department of Veterans Affairs (VA) Regional Office 
(RO).  In June 2009, a Travel Board hearing was held before 
the undersigned; a transcript of the hearing is associated 
with the claims file.  


FINDING OF FACT

The evidence of record at the time of the Veteran's surviving 
spouse's death shows that her disabilities were not of such 
nature and severity as to have confined her to her home or to 
the area of her assisted living facility; they did not render 
her permanently bedridden, or incapable of attending to 
personal self-care functions.  


CONCLUSION OF LAW

The criteria for entitlement to SMC based on the need for 
regular A&A of another person or at the housebound rate are 
not met.  38 U.S.C.A. §§ 1114, 1502, 1521, 5121, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.350, 3.351, 3.352, 3.1000 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).    

The instant appeal involves the purely legal question of 
entitlement to benefits under VA law and regulations applied 
to relevant facts that are undisputed. Therefore, the notice 
and assistance provisions of the VCAA are not applicable.  
See VAOPGCPREC 5-2004 (VA is not responsible to provide 
notice and assistance where the claim cannot be substantiated 
because undisputed facts render the claimant ineligible for 
the claimed benefit). See also Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Manning v. Principi, 16 Vet. App. 534 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002).  
Accordingly, the Board will proceed to evaluate the appeal.  
The Board finds no prejudice to proceeding with this case at 
this time. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
revd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

B.	Legal Criteria, Factual Background, and Analysis

Accrued benefits are "periodic monetary benefits . . . 
authorized under laws administered by [VA], to which a payee 
was entitled at his or her death under existing ratings or 
decisions or those based on evidence in the file at date of 
death, and due and unpaid . . ."  38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000(a) (as amended 71 Fed. Reg. 78368 
(effective Jan. 29, 2007)).  An "[a]pplication for accrued 
benefits must be filed within 1 year after the date of 
death."  38 C.F.R. § 3.1000(c).  In the case at hand, the 
Veteran's widow died in January 2007 and the appellant filed 
her claim in February 2007.  Therefore, the claim was timely 
filed.  

In addition, in order for the appellant to be entitled to 
accrued benefits, the widow must have had a claim pending at 
the time of her death for such benefits or else be entitled 
to them under an existing rating or decision.  See Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998); Zevalkink v. 
Brown, 6 Vet. App. 483 (1994), aff'd 102 F.3d 1236 (Fed. Cir. 
1996).  This element has been met as well.  The widow filed a 
claim for entitlement to SMC based on the need for regular 
aid and attendance or at the housebound rate in February 
2006; this claim was denied in April 2007, and hence the 
claim remained open and pending at the time of her death.  
See 38 C.F.R. § 3.160(c) (defining "pending claim" as an 
application that has not been fully adjudicated); 38 C.F.R. 
§ 3.160(d) (defining "fully adjudicated claim" as one that 
has been allowed or disallowed by the agency of original 
jurisdiction and become final by expiration of the one-year 
period after date of notice or by denial on appellate 
review).  

An additional threshold question that must be addressed in 
any claim for VA benefits is whether the appellant is a 
proper claimant for the benefit sought.  If she is not 
established as a proper claimant, the claim can proceed no 
further.  The appellant has the burden to establish her 
status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 
(1994) (citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991)).  

The appellant is seeking SMC based on the need for A&A or at 
the housebound rate, for purposes of accrued benefits, as the 
daughter of the deceased widow of an also deceased Veteran, 
or alternatively, as the person who bore the expense of last 
sickness or burial.  Significantly, in an April 2007 
information disclosure sheet addressed to the United States 
Senate, the appellant listed her date of birth as November 
1947.  Accordingly, the appellant is not eligible as a 
claimant under Title 38 of the United States Code as a 
"child."  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 
3.1000(a), (d)(2).  However, the record does reflect that the 
appellant bore the expense of last sickness or burial of the 
deceased widow.  Hence, the appellant may be entitled to 
accrued benefits to the extent that is necessary to reimburse 
those expenses.  38 C.F.R. § 3.1000(a)(5).  

SMC Based on A&A or Based on Housebound Status

Under 38 C.F.R. § 3.351(b), the need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c).  

The criteria for establishing the need for aid and attendance 
include consideration of whether the widow was blind or was 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or was a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance.  38 C.F.R. 
§ 3.351(c).  

In determining whether there was a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the deceased widow to dress 
or undress herself, or to keep herself ordinarily clean and 
presentable; whether she required frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability could not be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that required 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
widow was unable to perform should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establish the widow was so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).  

An individual who is bedridden shall also be considered to 
require regular aid and attendance.  "Bedridden" 
constitutes a condition that through its essential character 
actually requires that an individual remain in bed.  The fact 
that a claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for a lesser or greater 
portion of the day to promote convalescence or cure will not 
suffice.  

If the criteria for SMC based on the need for regular aid and 
attendance are not met, SMC can be awarded if a surviving 
spouse was permanently housebound by reason of disability.  
38 U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. § 3.351(e).  
A surviving spouse will be considered to have been 
permanently housebound when she was substantially confined to 
her house (ward or clinic areas, if institutionalized) or 
immediate premises by reason of a disability or disabilities 
reasonably certain to remain throughout her lifetime.  
38 U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. § 3.351(e).  

As noted above, accrued benefits include those the widow was 
entitled to at the time of death under an existing rating or 
the evidence physically or constructively of record at the 
time of the widow's death.  See 38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000(a); Ralston v. West, 13 Vet. App. 108, 113 
(1999).  Thus, the appellant cannot furnish additional 
evidence that could be used to substantiate her claim, and VA 
could not develop additional evidence that would substantiate 
the claim of entitlement to accrued benefits.  "Evidence in 
the file at date of death" means evidence in VA's possession 
on or before the date of the beneficiary's death, even if 
such evidence was not physically located in the VA claims 
folder on or before the date of death.  38 C.F.R. 
§ 3.1000(d)(4); see also Hayes v. Brown, 4 Vet. App. 353 
(1993).  

The appellant and her representative contend that she is 
entitled to accrued benefits based on the decedent widow's 
claim of SMC on the basis of a need for aid and attendance or 
for being permanently housebound by reason of disability.  
However, a careful review of the evidence of record at the 
time of the widow's death does not demonstrate that the widow 
required regular aid and attendance or was housebound.  While 
the Board acknowledges that the widow was placed in an 
assisted living facility prior to her death, American House, 
the Rental and Services Agreement explicitly states that the 
facility "is not a licensed nursing home and may not 
accommodate persons who require continuous nursing care . . 
." and that it is designed "for people who are capable of 
living independently . . . Each resident may leave the 
building at any time." (emphasis added).  There was no 
objective evidence of record that the widow's visual acuity 
was such that she would have been considered blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less in each eye.  There was no objective evidence of record 
that the widow was a patient in the assisted living facility 
because of the severity of her disabilities or that there was 
a factual need for regular aid and attendance because there 
was no evidence of what disabilities she suffered from or any 
personal functions she was unable to perform.  Notably, the 
American House Rental and Services Agreement indicates that 
meals, housekeeping, trash removal, and laundry services were 
included as part of the agreement.  However, as noted above, 
the agreement also stated the facility was not able to 
accommodate persons who required continuous nursing care and 
that it was designed for those persons capable of living 
independently.  The record also reflects that the widow was 
not permanently bedridden.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the 
appellant's claim for accrued benefits based on the deceased 
widow's claim of SMC based on the need for regular aid and 
attendance.  

Additionally, there is no evidence that the widow was 
housebound or confined to the area of the assisted living 
facility.  The evidence of record indicates that she was free 
to leave the facility at any time.  In sum, there is no 
credible evidence that the widow was in fact confined to her 
home or immediate premises.  Hence, the preponderance of the 
evidence is against the appellant's claim for accrued 
benefits based on the widow's claim of SMC at the housebound 
rate.  

Equitable relief

The appellant has argued that she should get equitable relief 
in this case, as the widow filed her SMC claim in February 
2006 but was not notified of the evidence necessary to 
substantiate her claim (including the specific criteria for 
establishing entitlement to compensation at the housebound or 
aid and attendance rates) until January 2007, three days 
after her death.  Under 38 U.S.C.A. § 503, equitable relief 
may be granted by the Secretary due to administrative error 
on the part of VA or if a VA determination was erroneously 
made.  The record does not reflect any administrative error 
or erroneous decision with respect to the widow's claim for 
SMC.  Although the RO took almost one year to provide the 
widow with her proper notice letter after receiving her 
claim, there is no time limit imposed on VA to provide notice 
as long as it is prior to the initial adjudication.  See 
38 C.F.R. § 3.159; Mayfield, 444 F.3d at 1333.  While the 
Board is sympathetic to the appellant's assertions, the Board 
is without authority to grant eligibility to benefits simply 
because it might perceive the result to be equitable. See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).

In this case, there is no legal basis on which the 
appellant's claim can be granted. As the law and not the 
evidence is dispositive in this case, the claim must be 
denied as a matter of law. Sabonis v. Brown, 6 Vet.App. 426 
(1994). 




ORDER

Entitlement to SMC based on the need for regular aid and 
attendance of another person (A&A) or at the housebound rate 
is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


